Citation Nr: 0312035	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  99-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for hepatitis C with liver 
enlargement and diffuse fatty infiltration of the liver, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
March 1976, and from March 1979 to March 1982.

This matter arises from an October 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, that 
granted the veteran service connection for hepatitis C and 
assigned that disability a 10 percent evaluation.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In January 2001, the veteran granted the veteran an increased 
rating from 10 percent to 30 percent for hepatitis C with 
liver enlargement and diffuse fatty infiltration of the 
liver.  However, the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a joint motion for remand and to stay proceedings, the 
Secretary and the veteran petitioned the court to vacate that 
portion of the Board's decision that failed to assign a 
disability evaluation higher than 30 percent for hepatitis C 
with liver enlargement and diffuse fatty infiltration of the 
liver, and remand the case for further action and 
consideration consistent with the provisions of the Veterans 
Claims Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  By order dated October 26, 2001, 
the Court granted the joint motion for remand, and vacated 
that portion of the Board's decision that denied an increased 
evaluation in excess of 30 percent for the disability at 
issue.  The case is again before the Board for further 
appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the 


date of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.

In addition, during the pendency of this appeal, the 
regulations regarding the evaluation of disabilities of the 
liver were amended.  See 66 Fed. Reg. 29,486-29,489 (May 31, 
2001) (effective July 2, 2001).  The veteran's claim has not 
been evaluated under the amended regulations.  This must be 
accomplished to ensure that he is accorded due process of 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The appellant may submit additional 
evidence and arguments in support of his 
claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

3.  The RO should again review the claim.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case.  
This must include, but not necessarily be 
limited to, the latest regulations 
governing the evaluation of liver 
disorders.  The veteran should also be 
given the appropriate time period in 
which to respond, at his option, as 
provided by governing regulation.

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
As previously indicated, the purpose of this REMAND is to 
accord the appellant due process of law.  The veteran need 
take no action unless so informed.  By this REMAND, the Board 
intimates no opinion regarding the final disposition of the 
claim. 



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


